Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to amendment filed 02/11/2022, claims 1, 13 have been amended. Claims 14-15 are new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dokai (US 20170243229 A1) in view of Tyamagondlu et al. (US 20110061047 A1)


In regards to claim 1, Dokai teaches, An image forming apparatus comprising: (See fig. 1, paragraph 24, An image forming apparatus 101 (101a or 101b), which is typified by a multifunction peripheral, is an apparatus having the function to form an image.)
an image forming mechanism; (See fig. 1 ,image forming apparatus 101, fig. 3, reference numbers 301-307, paragraph 29, FIG. 3 is a software configuration diagram of the image forming apparatus 101)
a panel serving as a user interface of the image forming mechanism; (See fig. 5, paragraph 69, FIG. 5 illustrates an example of an application selection screen 500, which is displayed on the display 205 of the image forming apparatus 101)
a controller that receives an image forming instruction for the image forming mechanism from a user of an information processing apparatus; and (Under the broadest reasonable interpretation, any command inputted by user within the ‘image forming apparatus’ can be interpreted/called as “image forming instruction”. In fig. 5 and paragraph 70, user selects icon 507)
a display controller that controls the panel to display, in response to the controller receiving the image forming instruction, a message about management of a license related to software installed in the information processing apparatus by referring to management information of the software. (See figs. 5-7, paragraph 70, An icon 507 is an icon indicating that there is an application the license for which has expired. When the icon 507 is selected, a screen 600 for displaying a list of applications the license for which has expired, which is stored in the volatile memory 203, is displayed as described with reference to FIG. 6. Furthermore, although details are described below, the icon 
Dokai teaches wherein the license is a use license.. (See fig. 6 and associated paragraphs) however does not specifically teach, support license…and the use license and the support license are separately managed.
However, Tyamagondlu further teaches, support license…and the use license and the support license are separately managed. (See paragraphs 8, 28-29, 49, fig. 2-3, each switch has memory having license files… the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application. Also permanent license is taught by Tyamagondlu (e.g. use license))
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Dokai to further comprise apparatus taught by Tyamagondlu because being given a choice to either try out the software or permanently use the software is provided to the user which grants user flexibility.


In regards to claim 2, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, wherein the license related to the software is a support license for the software.  (See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.)

In regards to claim 3, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 2, wherein the message is a message about an expiry date of the support license, or a message that prompts the user to upgrade the software to a version the support license applies to. (See Dokai fig. 6, paragraph 71. Use end date listed. See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.)) 

In regards to claim 4, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 3, wherein the display controller controls the panel to display a start button to start a procedure of the upgrading of the software to the version the support license applies to. (Under broadest reasonable interpretation, “upgrading the software” includes renewing license of the particular software. See Dokai figs. 8A-8D and paragraphs 87, A button 802 is used to start license renewal. When the button 802 is pressed, a screen 800b indicating that the license is in the process of being renewed, which is described below with reference to FIG. 8B, is displayed, and license update processing, which is described in detail below with reference to FIG. 9, is started. Also see fig. 9. See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.))

In regards to claim 5, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 4, wherein the display controller controls the panel to display, in response to receiving an operation on the start button, guidance information that prompts the user to complete the procedure. (See Dokai fig. 8A, upon pressing of button 802, guidance information 800b-800d are displayed to complete the procedure of renewing license of an application)


In regards to claim 8, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, wherein the license related to the software is a use license for the software. (See Dokai fig. 6, listed are use licenses)

In regards to claim 9, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 8, wherein the message is a message about an expiry date of the use license, or a message that prompts the user to renew the use license. (See Dokai fig. 6, paragraph 71. Use end date listed)

In regards to claim 10, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 9, wherein the display controller controls the panel to display a start button to start a procedure of the renewal of the use license. (See figs. 8A-8D and paragraphs 87, A button 802 is used to start license renewal. When the button 802 is pressed, a screen 800b indicating that the license is in the process of being renewed, which is described below with reference to FIG. 8B, is displayed, and 


In regards to claim 12, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, - 41 -further comprising a license manager that manages the license related to the software based on the license management information.  (See fig. 3, user information registration/storage units 310-311, applied license storage unit 301, license state monitoring unit 307, and associated paragraphs. Also see paragraph 30, 35, fig. 4, table 1, )


	Claim 13 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.


In regards to claim 14, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 1, further comprising: a license controller configured to manage a support license database and a use license database as the support license and the use license are seperately managed. (See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application. Tyamagondlu also discloses 

In regards to claim 15, Dokai-Tyamagondlu teaches the image forming apparatus according to claim 14, wherein, wherein the support license involves assistanting users to install or operate the software and does not involve using the software, and the use license involves using the license but does not involve support. (See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application. Demo assists users to try or operate a particular software, and does not involve permanently using the software. Tyamagondlu also discloses permanent or use license which includes permanently using the software. Each switch shown in figs. 2-3 has memory having license files where demo/permanent are stored and managed separately. Also see Dokai fig. 6 and associated paragarphs)



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dokai (US 20170243229 A1) in view of Tyamagondlu et al. (US 20110061047 A1), and further in view of Sugiura et al. (US 20140173762 A1)


In regards to claim 6, Dokai- Tyamagondlu teaches the image forming apparatus according to claim 4, further comprising a notifier that notifies a […location] that manages the support license of the software, in response to absence of an operation on the start button, that the user is not upgrading the software. (See fig. 8A, button 803 indicates that user does not wish to renew or upgrade the application. A button 803 is used to stop license renewal. When the button 803 is pressed, the screen 800a for confirming execution of license renewal is hidden, and the screen 600 for displaying a list of applications the license for which has already expired is displayed. See paragraph 42, A license state monitoring unit 307 is a unit that monitors the state of a license for an application that runs on the image forming apparatus 101. Using an event notification function of the application control unit 30, the license state monitoring unit 307 receives a notification of events concerning a change in state, such as the start or stop of an application, and a change in state, such as the application of a license or the expiration of a license. When receiving a notification of those events, in a case where there is an application for which the license has already expired, the license state monitoring unit 307 informs the user of such a state. See Tyamagondlu paragraphs 28-29, 49, the customer may desire a temporary license (hereinafter referred to as a "demo" license) to try out a particular software application.
Dokai- Tyamagondlu does not specifically teach, a notifier that notifies a server that manages the support license of the software
Sugiura further teaches this in at least fig. 5, license management server 50, paragraph 61, The deactivation part 121 transmits a request to delete the license file 90 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Dokai- Tyamagondlu to further comprise apparatus taught by Sugiura because it would have been desirable to provide user with option to deactivate license in case user no longer wants the license, thereby improving user experience by giving flexible options. 



Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dokai (US 20170243229 A1) in view of Tyamagondlu et al. (US 20110061047 A1), and further in view of Yoshinari (US 20150248543 A1)


In regards to claim 7, Dokai- Tyamagondlu teaches the image forming apparatus according to claim 3, wherein the display controller controls the panel to display an alert message different from the message before the support license is invalidated, and (See fig. 5, paragraph 70, A status bar 508 is a region for displaying a warning or message of, for example, paper jam, out of paper, or out of toner occurring in the image forming apparatus 101, and, in the example illustrated in FIG. 5, is displaying a message indicating that there is an application the license for which has expired. The method for displaying the icon 507 or the method for displaying a message )
	 
	Dokai- Tyamagondlu teaches “alert” message however does not specifically teach, wherein the image forming apparatus further comprises a notifier that notifies a server that manages the support license of the software that the … message has been - 40 -displayed. 
However, Yoshinari further teaches, wherein the image forming apparatus further comprises a notifier that notifies a server that manages the support license of the software that the … message has been - 40 -displayed. (See paragraphs 101, 105, fig. 8, steps S122, S302, and S123, fig. 13, license approval screen is provided to the user, and in response to the approval selection by user, server is notified that user has selected approval in the license approval screen)

Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Dokai- Tyamagondlu to further comprise apparatus taught by Yoshinari because present invention allows ensuring safety of the API use and data treated in the API without degrading usefulness of service, in particular, service using the API (paragraph 5). Also, 

Claim 11 is similar in scope to claim 7, except claim 7 recites, “support license” and claim 11 recites, “use license”. As shown in rejection of claim 1, combination of Dokai-Tyamagondlu teaches both use and support license. Claim 11 is rejected under combination of Dokai-Tyamagondlu-Yoshinari under similar rationale as rejection of claim 7. 



Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN S LEE/           Primary Examiner, Art Unit 2177